RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 07a0125p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                   X
                                       Petitioner, -
 DOLORES TAPIA-MARTINEZ,
                                                    -
                                                    -
                                                    -
                                                        No. 05-4413
          v.
                                                    ,
                                                     >
 ALBERTO R. GONZALES, Attorney General of United -
                                                    -
                                     Respondent. -
 States,

                                                    -
                                                   N
                          On Petition for Review of an Order
                         of the Board of Immigration Appeals.
                                   No. A76 516 486.
                                         Argued: February 13, 2007
                                  Decided and Filed: February 27, 2007*
              Before: SUHRHEINRICH, SUTTON, and McKEAGUE, Circuit Judges.
                                            _________________
                                                  COUNSEL
ARGUED: Marisa C. Petrella, PETRELLA BROWN PLC, Southfield, Michigan, for Petitioner.
Daniel E. Goldman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. ON BRIEF: Marisa C. Petrella, PETRELLA BROWN PLC, Southfield, Michigan,
for Petitioner. Daniel E. Goldman, M. Jocelyn Wright, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
                                            _________________
                                                OPINION
                                            _________________
        SUHRHEINRICH, Circuit Judge. Petitioner, Dolores Tapia-Martinez, seeks judicial review
of a decision of the Board of Immigration Appeals (“BIA”), denying her second motion to reopen
as numerically barred under 8 C.F.R. § 1–3.2(c)(2). Petitioner asserts that because her second
motion to reopen is based on ineffective assistance of counsel, equitable tolling should apply.
Petitioner also argues that review by a three-member panel pursuant to 8 C.F.R. § 1003.1(e)(6)(v)
is warranted. We AFFIRM.


        *
          This decision was originally issued as an “unpublished decision” filed on February 27, 2007. On March 30,
2007, the court designated the opinion as one recommended for full-text publication.


                                                        1
No. 05-4413         Tapia-Martinez v. Gonzales                                                  Page 2


                                         I. Background
              The facts were laid out in a prior appeal:
              Petitioner is a native and citizen of Mexico. Pursuant to 8 U.S.C.
      § 1182(a)(6)(A)(i), the INS commenced removal proceedings against petitioner by
      filing a Notice to Appear in November 1999, alleging that petitioner was an alien
      living in the United States without being admitted or paroled. Petitioner appeared
      before an IJ on May 24, 2000, where she was informed that relief in the form of
      cancellation of removal might be available to her. At a hearing held before the IJ on
      August 9, 2000, petitioner, through her counsel, admitted the allegations in the
      Notice to Appear and conceded removability. Petitioner’s lawyer also requested
      cancellation of removal for petitioner under 8 U.S.C. § 1229b. The IJ directed that
      petitioner’s application for cancellation of removal “must be filed no later than
      September 25, 2000.” The IJ also scheduled a merits hearing for May 7, 2001, for
      adjudication of petitioner’s application for cancellation of removal.
             The record indicates that petitioner never filed an application for cancellation
      of removal. On March 29, 2001, the INS filed a motion to pretermit petitioner’s
      application for cancellation of removal. On April 19, 2001, petitioner moved to
      allow substitution of new counsel Marisa Petrella for old counsel Valerie Yaeger and
      also moved to postpone the May 7 hearing. On April 23, 2001, petitioner filed an
      emergency motion requesting leave to file a late application for cancellation of
      removal, alleging that Yaeger had provided ineffective assistance of counsel by not
      submitting a timely application.
              At the hearing on May 7, 2001, the IJ granted the INS’s motion to pretermit,
      granted petitioner’s motion to substitute counsel, and denied petitioner’s motion for
      leave to file a late application. With regard to the latter motion, the IJ noted that
      petitioner’s former counsel had been suspended from the practice of law, but the IJ
      pointed out that petitioner’s new counsel had failed to include any evidence or
      affidavits to support petitioner’s motion for leave to file a late application. The IJ
      indicated that petitioner’s counsel could file a motion to reopen petitioner’s case,
      supported by proper evidence, based specifically on an argument that petitioner’s
      previous counsel had been ineffective.
              Petitioner then requested voluntary departure from the United States under
      8 U.S.C. § 1229c, and she testified that she had the means to leave the United States
      and would do so if her request were granted. The IJ granted her voluntary departure,
      requiring her to leave on or before July 6, 2001. The IJ also notified petitioner that
      if she chose to appeal the IJ’s decision, her appeal “must be filed . . . on or before
      June 6, 2001. If you do not file the appeal, it may be dismissed as untimely.”
              Petitioner chose to appeal the IJ’s decision to the BIA but did not file a
      motion to reopen her case. On June 5, 2001, petitioner’s counsel mailed the notice
      of appeal to the BIA via U.S. Postal Service Express Mail but failed to ensure it was
      sent via next-day delivery. Petitioner’s appeal was not received by the BIA until
      June 7, 2001. For this reason, the BIA dismissed the appeal as untimely on August
      8, 2002. See 8 C.F.R. §§ 1003.38(b)-(c).
              Petitioner’s counsel then moved the IJ to reopen and, in the alternative, to
      reconsider, petitioner’s case. The motion was dated August 30, 2002, but it was not
      filed with the Immigration Court until September 3, 2002. Petitioner’s counsel failed
No. 05-4413           Tapia-Martinez v. Gonzales                                                  Page 3


       to pay the filing fees for the motions. The IJ denied the motions on September 10,
       2002, noting that:
               .       the petitioner failed to include a fee receipt as
                       required by 8 C.F.R. § 1003.23(b)(1)(ii);
               .       the motion to reconsider was filed more than thirty
                       days after the entry of the May 7, 2001, order, which
                       was the order petitioner wanted the court to
                       reconsider;
               .       the petitioner was no longer eligible for cancellation
                       of removal, since she had remained in the United
                       States beyond the date set for her voluntary departure,
                       see 8 U.S.C. § 1229c(d);
                               and
               .       petitioner did not support her motion to reopen with
                       a copy of the application for the relief requested, see
                       8 C.F.R. § 1003.23(b)(3).
       On October 10, 2002, petitioner timely appealed the IJ’s decision to the BIA. On
       November 28, 2003, the BIA affirmed the IJ’s decision without opinion, pursuant to
       8 C.F.R. § 1003.1(e)(4), thereby rendering the IJ’s September 10, 2002, decision the
       final agency determination for purposes of judicial review. Petitioner then petitioned
       this court for review of the IJ’s September 10, 2002, decision.
Tapia-Martinez v. Gonzales, 142 F. App’x 882, 883-84 (6th Cir. 2005).
         This Court denied the petition for review on July 28, 2005, see id. at 886, holding that the
BIA did not abuse its discretion in denying Petitioner’s motion to reopen, or to reconsider, for the
numerous reasons set out by the Immigration Judge (“IJ”). Id. at 884. First, we noted that she failed
to include the fee receipt as required by 8 C.F.R. §§ 1003.23(b)(1)(ii) & 1003.31(b). Id. Second,
although the IJ cited the wrong regulation, the IJ correctly held that petitioner’s motion to reconsider
was untimely. The motion was due within thirty days of the IJ’s order becoming final.
§ 1003.23(b)(1). Id. at 884-85. Because Petitioner’s counsel failed to file a timely appeal, the IJ’s
order became final on June 6, 2001, see id. § 1003.39, giving petitioner thirty days from that date
to file a motion to reconsider. Id. at 885. Third, we held that Petitioner failed to support her motion
to reopen with a copy of the application for relief requested, as required by § 1003.23(b)(3). Id.
        Lastly, we noted that Petitioner sought to reopen her case because of the ineffective
assistance of her prior counsel. Id. We stated that
        regardless of the merits of her ineffective assistance claim, petitioner did not comply
       with the voluntary departure order of May 7, 2001. Under 8 U.S.C. § 1229c(d), an
       alien who is permitted to depart voluntarily but fails to do so within the specified
       time period is ineligible for certain relief, including cancellation of removal, for ten
       years. Petitioner was specifically advised of these potential consequences at the May
       7, 2001, hearing. Because she did not abide by the terms of the voluntary departure,
       she became ineligible for cancellation of removal, and thus even if the IJ had been
       inclined to allow the petitioner to file an application for cancellation of removal, the
       application would have been denied.
Id.
No. 05-4413                 Tapia-Martinez v. Gonzales                                                           Page 4


        On or about July 13, 2005, while awaiting a decision regarding judicial review of the BIA’s
decision, Petitioner asked the Department of Homeland Security to join in a second motion to
reopen,1 this time following the IJ’s advice and premising the motion on 2ineffective assistance of
counsel. The request to join the second motion to reopen was denied. On August 19, 2005,
Petitioner then independently filed a second motion to reopen. The BIA denied the second motion
to reopen by order dated October 6, 2005, deciding that it exceeded the numerical limitations for
motions to reopen, under 8 C.F.R. § 1003.2(c)(2).
        On May 11, 2006, a panel of this Court granted Petitioner’s motion for stay of removal
pending judicial review of the BIA’s decision denying her second motion to reopen. The BIA’s
denial of Petitioner’s second motion to reopen is now before us.
                                                     II. Analysis
                                               A. Motion to Reopen
        The denial of a motion to reopen is reviewed for abuse of discretion. Haddad v. Gonzales,
437 F.3d 515, 517 (6th Cir. 2006). An abuse of discretion occurs when the denial to reopen “was
made without a rational explanation, inexplicably departed from established policies, or rested on
an invidious discrimination against a particular group.” Id. (quoting Allabani v. Gonzales, 402 F.3d
668, 675 (6th Cir. 2005)). Issues of law are reviewed de novo by this Court. Id.
        The Board did not abuse its discretion in denying Petitioner’s second motion to reopen as
numerically barred. Section 240 of the Immigration and Nationality Act (INA), which governs
removal proceedings, provides that an alien who is ordered removed may file only one motion to
reopen. 8 U.S.C. § 1229a(c)(7)(A) (2006). Furthermore, 8 C.F.R. § 1003.2(c)(2) provides that
“[e]xcept as provided in paragraph (c)(3) of this section, an alien may file only one motion to reopen
removal proceedings (whether before the Board or the Immigration Judge) and that motion must be
filed no later than 90 days after the date on which the final administrative decision was rendered in
the proceeding sought to be reopened.” 8 C.F.R. § 1003.2(c)(2) (2007). Section 1003.2(c)(3)
provides four exceptions to the time    and numeric bar for motions to reopen; none are applicable
here. See 8 C.F.R. § 1003.2(c)(3).3


         1
          Joint motions to reopen are not subject to the numerical limitations that are normally applicable pursuant to
8 C.F.R. § 1003.2(c)(2) and (3).
         2
           In a letter dated July 26, 2005, Kathleen L. Alcorn, Chief Counsel, U.S. Department of Homeland Security
in Detroit, stated in pertinent part:
         The respondent entered the United States without inspection. She has been under a final order since
         May 7, 2001. The respondent has failed to depart the United States and is statutorily barred from
         relief. Moreover, her children were granted final orders of voluntary departure on December 7, 2000.
         She has not established hardship given her husband’s status as a lawful permanent resident. Finally,
         you request a joint motion to reopen but state your client has filed a grievance against you for your
         representation. Based on all these facts the Service is not inclined to join in a motion to reopen.
         3
             8 C.F.R. § 1003.2(3)(c) provides as follows:
(3) In removal proceedings pursuant to section 240 of the Act, the time limitation set forth in paragraph (c)(2) of this
section shall not apply to a motion to reopen filed pursuant to the provisions of § 1003.23(b)(4)(ii). The time and
numerical limitations set forth in paragraph (c)(2) of this section shall not apply to a motion to reopen proceedings:
(i) Filed pursuant to the provisions of § 1003.23(b)(4)(iii)(A)(1) or § 1003.23(b)(4)(iii)(A)(2);
(ii) To apply or reapply for asylum or withholding of deportation based on changed circumstances arising in the
country of nationality or in the country to which deportation has been ordered, if such evidence is material and was
not available and could not have been discovered or presented at the previous hearing;
No. 05-4413               Tapia-Martinez v. Gonzales                                                             Page 5


        Petitioner filed her first motion to reopen on September 3, 2002,4 and her second motion to
reopen on the basis of ineffective assistance of counsel in 2005. The second is clearly subject to the
numerical bar of 8 C.F.R. § 1003.2(c)(2). Because the BIA based its decision on this ground, the
BIA was not obliged to address the substantive argument–ineffective assistance of counsel–in
denying the motion to reopen. See Daniels v. United States, 532 U.S. 374, 381 (2001) (“Procedural
barriers, such as statutes of limitations and rules concerning procedural default and exhaustion of
remedies, operate to limit access to review on the merits of a constitutional claim.”).
        Petitioner nonetheless claims that, under the theory of equitable tolling, she should be
permitted to file a second motion to reopen. “Strictly defined, equitable tolling is ‘[t]he doctrine that
the statute of limitations will not bar a claim if the plaintiff, despite diligent efforts, did not discover
the injury until after the limitations period had expired.’” Luntungan v. Attorney Gen., 449 F.3d
551, 557 (3d Cir. 2006) (per curiam) (quoting Black’s Law Dictionary 579 (8th ed. 2004)).5
        The Second, Fourth, and Ninth Circuits have expressly applied equitable tolling to cases
involving the numeric bar on motions to reopen. See Zhao v. INS, 452 F.3d 154, 156-57 (2d Cir.
2006); Iturribarria v. INS, 321 F.3d 889, 897-98 (9th Cir. 2003); Davies v. INS, 10 F. App’x 223,
224 (4th Cir. 2001) (per curiam). Assuming arguendo that equitable tolling applied to the one
motion limit, the First, Third, and Eighth Circuits have held that the doctrine was inapplicable for
other reasons, such as lack of due diligence. See Habchy v. Gonzales, 471 F.3d 858, 864-65 (8th
Cir. 2006); Chen v. Gonzales, 415 F.3d 151, 154, 154 n.3 (1st Cir. 2005); Luntungan, 449 F.3d at
557; Jobe v. INS, 238 F.3d 96, 100 (1st Cir. 2001) (en banc).
        The Sixth Circuit has applied the doctrine of equitable tolling to otherwise time-barred
motions to reopen.6 See Harchenko v. INS, 379 F.3d 405, 409-10 (6th Cir. 2004) (“This court has
previously noted that the time for filing a motion to reopen can be equitably tolled . . . .”); Ljucovic
v. Gonzales, 144 F. App’x 500, 503 (6th Cir. 2005), cert. denied, 127 S. Ct. 40 (2006); Miculi v.
Ashcroft, 96 F. App’x 338, 340 (6th Cir. 2004) (“Equitable tolling has been found to apply to
motions to reopen based on ineffective assistance of counsel.”); Hermiz v. INS, 86 F. App’x. 44, 45
(6th Cir. 2003) (“[S]ome courts have held that the ineffective assistance of counsel may provide
grounds for equitable tolling if the petitioner has been diligent in pursuing his rights.”); see also
Scorteanu v. INS, 339 F.3d 407, 413 (6th Cir. 2003) ( “[T]his court need not decide, in the instant
case, whether the statute is subject to equitable tolling because, even if this court were to so concede,
[the petitioner] has failed to prove entitlement to equitable relief.”). On the other hand, “this Court
has never held that equitable tolling applies to numerical limitations on motions to reopen.” Sene
v. Gonzales, 180 F. App’x 551, 555 (6th Cir. 2006). But see id. at 561 n.3 (Clay, J., dissenting)
(“The majority states that equitable waiver is not available in this jurisdiction because this Circuit



(iii) Agreed upon by all parties and jointly filed. Notwithstanding such agreement, the parties may contest the issues
in a reopened proceeding; or
(iv) Filed by the Service in exclusion or deportation proceedings when the basis of the motion is fraud in the original
proceeding or a crime that would support termination of asylum in accordance with § 1208.22(f) of this chapter.
         4
         The IJ denied it on September 10, 2002, the BIA affirmed without opinion on November 28, 2003, and this
Court denied review on July 28, 2005.
         5
           As Luntungan observed, the term equitable tolling may not be entirely accurate because tolling, by definition,
applies to time limits, not numerical limits. Luntungan v. Attorney Gen., 449 F.3d 551, 553 n.1 (3d Cir. 2006) (per
curiam).
         6
           Relatedly, the Supreme Court has stated that the equitable tolling doctrine “is read into every federal statute
of limitation.” Holmberg v. Armbrecht, 327 U.S. 392, 397 (1946). However, “deadlines that define the court’s
jurisdiction may not be equitably tolled.” Neverson v. Farquharson, 366 F.3d 32, 40 (1st Cir. 2004).
No. 05-4413                Tapia-Martinez v. Gonzales                                                                Page 6


has not expressly held that it exists; that simply makes equitable waiver under these circumstances
an issue of first impression in this Circuit, not improper.”).
        This Court also need not resolve this question because Petitioner has not established due
diligence in pursuing a complaint against either her former or current counsel. See Scorteanu, 339
F.3d at 413 (holding that the court did not need to decide whether the time period prescribed in
8 U.S.C. § 1252b(c)(3)(A) (1994) is subject to equitable tolling because the petitioner did not
exercise due diligence in filing his motion to reopen); see also Jobe, 238 F.3d at 100 (stating that
“equitable tolling is unavailable where a party fails to exercise due diligence”). Due diligence
requires an alien to prove that the delay in filing the motion to reopen was due to “an exceptional
circumstance beyond his control.” Scorteanu, 339 F.3d at 414; see also Iturribarria v. INS, 321 F.3d
889, 897 (9th Cir. 2003) (stating that the petitioner must exercise due diligence in discovering the
error, deception, or fraud before equitable tolling will apply).
        Petitioner argues in her brief that “[f]rom the time Petitioner discovered her former attorney’s
ineffective assistance,” she has “exercised due diligence” and “has exhausted all available
remedies.” This argument is problematic for two reasons. First, the record reflects that although
Petitioner filed a grievance against her previous attorney, Yaeger, with the Michigan Bar authorities
in April 2001, soon after she discovered Yaeger’s misconduct, she did not file a motion to reopen
her case based on ineffective assistance of counsel at that time. Instead she filed an emergency
motion for leave to file a late application for cancellation of removal, alleging that Yaeger had been
ineffective for failing to submit a timely application. Tapia-Martinez, 142 F. App’x at 883. At the
May 7, 2001 hearing, the IJ specifically noted Petitioner’s new counsel, Petrella, had failed to file
a properly documented allegation of ineffective assistance of counsel, and invited her to do so. Id.
Petitioner did not, opting instead to file an appeal with the BIA. Id. at 884. Thus, Petitioner did not
attempt to properly raise ineffective assistance before either the IJ or the BIA until she filed her
motion to reopen, or in the alternative, to reconsider, with the IJ in September 2002–more than
fifteen months after discovering Yaeger’s deficient performance. Such a delay cannot be considered
due diligence.
        Petitioner’s argument also overlooks the fact that Petitioner did not exercise due diligence
in alleging ineffective assistance against her current counsel, Petrella, having waited over three years
after the BIA denied her appeal as untimely before filing any allegation of ineffective assistance of
counsel. As early as May 7, 2001, Petitioner was alerted to, if not on actual notice of, Petrella’s first
shortcoming when the IJ indicated on the record that Petrella failed to include any evidence in
support of the leave to file a late application, and the IJ alerted Petrella as to the proper recourse.
Further, she heard the IJ’s advice regarding a motion to reopen. By August 2002, she must have
been aware that the BIA dismissed her appeal as untimely and that Petrella had not followed the IJ’s
advice. The IJ’s September 10, 2002 ruling reflects the several bases for denying the motion to
reopen, deriving from Petrella’s deficient performance. Thus, as early as September 10, 2002,
Petitioner should have been aware that the BIA had dismissed her initial appeal as untimely, and she
had actual notice from the IJ’s opinion that Petrella’s representation was suspect in other aspects as
well. Petitioner does not allege that she was unaware of these developments or that Petrella hid this
information from her.   Yet she did not file a motion to reopen alleging ineffective assistance against
Petrella until 2005.7


         7
           Petitioner filed a complaint against Petrella with the Michigan Attorney Grievance Commission on or about
June 13, 2005.
          Respondent points out that Petitioner did not present every possible complaint against Petrella. Neither the
motion to reopen (written by Petrella) nor Petitioner’s affidavit accompanying her bar complaint mentioned the fact that
Petrella ignored the IJ’s virtual invitation to file a properly documented motion to reopen alleging ineffective assistance.
Petitioner’s affidavit also failed to highlight the fact that her initial appeal to the BIA was untimely because Petrella sent
it via second- day delivery, such that it could not possibly have been timely. Petitioner’s affidavit further fails to mention
No. 05-4413                 Tapia-Martinez v. Gonzales                                                             Page 7


        In short, Petitioner failed to exercise due diligence because she did not file a motion alleging
ineffective assistance by Yaeger until fifteen months after she discovered Yaeger’s deficient
performance, and she did not file a similar motion based on Petrella’s short comings until nearly
three years after she discovered the ineffective assistance. See, e.g., Scorteanu, 339 F.3d at 410
(holding that the petitioner was not entitled to reopen in absentia order of removal based on
equitable tolling, despite original counsel’s failure to inform him of the hearing dates, where the
petitioner failed to exercise due diligence by waiting almost a year after receiving actual notice of
the removal order and retaining different counsel, exceeding the statutory 180-day limit for filing
a motion to reopen based upon exceptional circumstances). Cf. Iturribarria, 321 F.3d at 899
(holding that the petitioner’s allegations of fraud by prior counsel arguably tolled 90-day deadline
to reopen deportation proceedings where the petitioner exercised due diligence by retaining a new
attorney and filing motion to reopen less than one month from when he learned of misdeed).
        Finally, we note that Petitioner was and is statutorily ineligible for cancellation of removal,
adjustment of status, and voluntary departure pursuant to 8 U.S.C. § 1229c(d). Section 1229c(d)
states that: “if an alien is permitted to depart voluntarily under this section and voluntarily fails to
depart the United States within the time period specified, the alien–. . . (B) shall be ineligible, for
a period of 10 years, to receive any further relief under this section and sections 1229b, 1255, and
1259 of this title.” This Court recently remarked that “[i]t is important to note here that an alien’s
failure to depart within a specified voluntary departure period has harsh legal consequences: it
automatically subjects that alien to a ten-year ban on seeking reentry into the United States, as well
as a civil penalty in the amount of $1,000 to $5,000,” and that “[t]he ten year ban also extends to
applications for cancellation of removal.” Martinez-Espino v. Gonzales, Nos. 05-4076, 05-4453,
WL 3690308, at *2 (6th Cir. Dec. 14, 2006) (citing 8 U.S.C. § 1229c(d)). The prior panel in this
case made the same observation, and further noted that “[b]ecause she did not abide by the terms
of the voluntary departure, she became ineligible for cancellation of removal, and thus even if the
IJ had been inclined to allow the petitioner to file an application for cancellation of removal, the
application would have been denied.” Tapia-Martinez, 142 F. App’x at 885.
                                     B. Review by a Three-Member Panel
        Section 1003.1(e) of the Code of Federal Regulations states that “[u]nless a case meets the
standards for assignment to a three-member panel under paragraph (e)(6) of this section, all cases
shall be assigned to a single Board member for disposition.” 8 C.F.R. § 1003.1(e) (2006). However,
a case may be assigned for three-person review if, in a particular case, there is a “need to review a8
clearly erroneous factual determination by an immigration judge.” 8 C.F.R. § 1003.1(e)(6)(v).
Even then, the regulation does not guarantee a three-member BIA panel as a matter of right. See
8 C.F.R. § 1003.1(e)(6) (“Panel decisions. Cases may only be assigned for review by a three-
member panel if the case presents one of these circumstances. . . .” (emphasis added)); see also
Martinez-Espino, 2006 WL 3690308, at *4 (noting that this Court’s precedent “strongly supports”
the view that Fifth Amendment due process does not include a constitutional right to a three-
member BIA panel).
         In her brief, Petitioner states that “the facts merit a finding that Petitioner should be allowed
to file a Petition for Cancellation of Removal” and that “[o]nly the mishandling of her file by her
attorneys, this one included, has led her to not being able to have her case considered.” She also


that her untimely appeal caused Petitioner to fail to comply with the earlier order of voluntary departure, rendering her
ineligible for cancellation of removal, which also formed a basis for the IJ’s denial of the motion to reopen.
          In short, as Respondent states, Petitioner’s failure to raise these complaints against Petrella further undermines
her assertion of due diligence in pursuing an ineffective assistance claim against current counsel.
         8
             Section 1003.1(e) contains six exceptions. Petitioner does not claim that any other exceptions apply.
No. 05-4413           Tapia-Martinez v. Gonzales                                              Page 8


asserts that “[h]er husband, who arguably had the same case, was in fact [granted] the relief of legal
permanent residence in December 2001.” These are not allegations of factual error by the IJ, but
arguments for equitable relief. Thus, the Board properly exercised its single-member review
provision.
                                          III. Conclusion
       For the foregoing reasons, the judgment of the BIA is AFFIRMED.